Citation Nr: 0423549	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-19 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) from January 1999 and September 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, California that denied the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran perfected a timely appeal of these determinations to 
the Board.

In February 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge (formerly known as a Member of 
the Board) at the local regional office.  

In testimony before the Board, the veteran stated that he 
suffers from melanoma of the ear that he contends may be 
related to Agent Orange exposure in service.  To date, VA has 
not considered this claim.  It is therefore referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for PTSD must be remanded for additional 
development and adjudication.  

First, the Board observes that following the RO's issuance of 
the October 2002 Statement of the Case, the RO obtained, and 
the veteran and his representative submitted, additional 
evidence pertinent to the veteran's claim.  In such a 
situation, the law requires that the RO initially consider 
this evidence, re-adjudicate the claim, and issue an 
appropriate Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 19.31, 19.37 (2003).  Accordingly, this matter 
must be remanded.

In addition, in June 1999, revised regulations concerning 
PTSD were published in the Federal Register, which reflected 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen.  

In this case, the veteran has been diagnosed with PTSD.  The 
record does not, however, contain evidence supporting the 
veteran's claimed in-service stressor, e.g., his presence 
during an incursion by North Korean forces along the 
demilitarized zone (DMZ) on August 28, 1967.  Despite many 
inquiries made by the RO and the veteran's representative 
with the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and with other facilities responsible for 
researching and storing military records, the evidence of 
record does not place the veteran or a unit to which he was 
assigned at the DMZ on August 28, 1967.  The veteran's 
representative has asserted that an additional search of the 
morning reports may turn up the needed information.  The 
Board finds that, based on its review of the evidence, the 
veteran was assigned on temporary duty from his unit, the 7th 
Military Police Company, 7th Infantry Division, to the USA 
Spt Gp JSA APO SF 96207 for the 180 days preceding November 
8, 1967.  While this temporary assignment indicates that the 
veteran was likely in Seoul, Korea, it is possible that the 
JSA may have temporarily assigned him to another station in 
proximity to the 76th Engineering Battalion near the DMZ, as 
he contends.  An additional search of the morning reports for 
the USA Spt Gp JSA APO SF 96207 for August 28, 1967 may be 
helpful in this regard.  And a search of the unit status and 
unit action reports of the 76th Engineering battalion 
covering August 28, 1967 may also prove helpful.

Finally, the Board notes that the most recent VA evaluation 
of the veteran's PTSD took place in August 1998, nearly six 
years ago.  The veteran has been diagnosed with PTSD since 
that time indicating that his disability picture has changed 
in the intervening years.  

For these reasons, this issue must be remanded for further 
development, to include a search of pertinent military 
records to attempt to confirm the veteran's presence during 
the reported incident along the DMZ on August 28, 1967.  If 
the veteran's stressor can thus be verified, the RO should 
then afford the veteran a pertinent VA psychiatric 
examination to determine the current nature, extent and 
etiology of any psychiatric disability found to be present, 
and to determine if the veteran's condition is related to or 
had its onset during service.  Pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), such an examination 
would then be necessary to adjudicate this claim.  
Specifically, in the examination report, the examiner should 
offer an opinion as to the likelihood that there is a link, 
established by medical evidence, between the veteran's 
current symptoms and his reported in-service stressor in 
Korea.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4), 3.304 (2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  Here, the record indicates 
that the veteran has been treated on an ongoing basis at the 
Reno, Nevada, Vet Center and the Reno, Nevada, VA Medical 
Center.  On remand, therefore, the RO should update the 
claims file to include any medical and treatment records from 
these facilities, dated subsequent to April 2002.  In this 
respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, the VCAA specifically 
provides that the duty to assist requires that these records 
be considered in the adjudication of the veteran's claims.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; codified as 
amended at 5102, 5103, 5106 and 5107 (West 2002).  

Finally, the record indicates that the veteran applied and 
was approved for disability benefits from the Social Security 
Administration (SSA).  The veteran's claims file, however, 
contains no records related to SSA disability benefits.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems, including PTSD.  This should 
specifically include medical and 
treatment records from the Reno, Nevada 
Vet Center and the Reno, Nevada, VA 
Medical Center dated subsequent to April 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran must be 
informed in writing.

3.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150, and request 
that they search the morning reports of 
the USA Spt Gp JSA APO SF 96207 for the 
date of August 28, 1967 in order to 
determine where and with what unit the 
veteran served on that date.  The RO 
should also request that the USASCRUR 
provide unit action and unit status 
reports for Company C 76th Engineering 
Battalion covering the date of August 28, 
1967.  Finally, the USASCRUR should also 
be given a detailed description of the 
veteran's stressor, including dates and 
unit assignments, and be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressor.  If the RO is unable to 
corroborate this stressor, the RO must 
inform the veteran of the results of the 
requests for information about the 
stressor.

If, after associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO has received evidence 
confirming the veteran's stressor, e.g., 
his or his unit's presence during an 
incursion by North Korean forces along 
the demilitarized zone (DMZ) on August 
28, 1967, then the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and extent 
of any psychiatric disability found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must identify the specific 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
specific stressor(s).  Specifically, the 
examiner should address whether there is 
a link between the veteran's experience 
in Korea on August 28, 1967 and his PTSD.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the foregoing, 
the RO should re-adjudicate the veteran's 
claim of service connection for PTSD.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

5.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




